Atkinson, J.
From the evidence in this case it appears that both buyer and seller understood that the shipment of beer, for the purchase-price of which this suit was brought, was to be of the same quality as that of the previous car-load of beer. This amounted to an express warranty of the quality, and the standard was the grade and quality of the first shipment. The relative Tights of the parties are stated in the 2d, 3d, and 4th headnotes. 'The court charged the jury on the subject of implied warranty; and in this he erred, because an express warranty excludes all idea of an implied warranty. The rules laid down in the headnotes will serve as a guide in the next trial. In connection with the rulings here made, see Henderson Elevator Company v. North Georgia Milling Company, ante, 279.

Judgment affirmed.


All the Justices concur, except Eish, C. J., absent.